IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. PD-234-07



                     BUFORD GLEN WHITEHEAD, Appellant

                                           v.

                               THE STATE OF TEXAS

          ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE ELEVENTH COURT OF APPEALS
                          EASTLAND COUNTY

      Per Curiam.

                                    OPINION

      The jury found Buford Glen Whitehead guilty of the third degree felony offense of

bail jumping and failure to appear. After finding that Whitehead had two prior felony

convictions, one for aggravated assault with a deadly weapon and one for aggravated

kidnaping, the jury sentenced Whitehead to a term of life imprisonment.

      Whitehead appealed.1 He alleged that his life sentence constituted cruel and unusual


      1
      Whitehead v. State, No. 11-05-00179-CR, 2006 Tex. App. LEXIS 10772 (Tex.
App.—Eastland Dec. 14, 2006) (not designated for publication).
                                                                          WHITEHEAD—2

punishment in violation of the United States and Texas Constitutions.2 He also claimed that

the evidence was factually insufficient to support the jury’s finding that he did not have a

reasonable excuse for failing to appear as required by the terms of his release on bond.3

After Whitehead was convicted of the felony offense of possession of methamphetamine, the

trial judge released him on bond pending sentencing so that Whitehead could spend time with

his dying father. The Eastland Court of Appeals affirmed the trial court’s judgment in an

unpublished opinion.4

       Whitehead petitioned for review, and we granted review to determined whether the

court of appeals erred in upholding his sentence and finding that the evidence was factually

sufficient to support the jury’s finding that Whitehead’s excuse for his failure to appear was

not reasonable.

       Having examined the record and briefs, we conclude that our decision to grant review

was improvident. We therefore dismiss Whitehead’s petition as improvidently granted.




DATE DELIVERED: April 30, 2008
DO NOT PUBLISH




       2
           Id. at *1-2.
       3
           Id. at *1, 3.
       4
           Id. at *2-6.